DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 14-27 and the Liu reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	A new ground(s) of rejection is made in view of Lenox US20130019922.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-17 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenox US20130019922.
Regarding claim 14, Lenox US20130019922 discloses a ventilation batten for a solar roof, comprising: 
a body with an upper surface configured to contact and support a downslope edge of a first roofing element (Fig. 32 represents a body having an upper surface of 190 supporting PV body 20, a first roofing element); 
a recess extending into a front surface of the body, the recess configured to receive and support an upslope edge of a second roofing element, such that the downslope edge of the first roofing element spaced vertically apart from and horizontally overlaps with the upslope edge of the second roofing element (Fig. 32, clip 146); and 
an opening extending through the body between the upper surface and the recess (¶68, body 90 has an airflow path, ¶68, depicted in Fig. 32 as airflow path 162);
wherein the opening, the upper surface, and the recess are configured to provide ventilation through the opening between an external region above the first roofing element and the second roofing element, to an internal region below the first roofing element (Fig. 32, ventilation paths 162); and 
wherein at least one of the first roofing element and the second roofing element comprise a solar roof tile (PV body 20 is a solar roof shingle, ¶60).

    PNG
    media_image1.png
    513
    1056
    media_image1.png
    Greyscale

Regarding claim 15, Lenox further teaches the ventilation batten of Claim 14, wherein the body comprises an upper spacer extending a first thickness measured between the upper surface and an upper portion of the recess (the 190 is a spacer).

    PNG
    media_image2.png
    306
    632
    media_image2.png
    Greyscale

Regarding claim 16, Lenox further teaches the ventilation batten of Claim 15, wherein the body further comprises a lower spacer extending a second thickness from a lower portion of the recess to a bottom of the body.

    PNG
    media_image3.png
    330
    551
    media_image3.png
    Greyscale

Regarding claim 17, Lenox further teaches the ventilation batten of Claim 16, wherein the opening comprises a first opening, the ventilation batten further comprising a second opening extending through .	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lenox US20130019922 in view of Rodrigues US20170163206.
Regarding claim 18, Liu does not expressly disclose the ventilation batten of Claim 17, wherein the lower spacer further comprises a first foot and a second foot extending along a length of the body, wherein the first foot is horizontally adjacent to the second foot, and the second opening is formed between the first foot and the second foot.
However, Lenox does teach a foot for attachment to the roof.
  
    PNG
    media_image4.png
    400
    392
    media_image4.png
    Greyscale

Rodrigues US20170163206 teaches a system for supporting solar panels on a roof (abstract) wherein support member comprise a plurality of feet horizontally adjacent each other such that an air 

    PNG
    media_image5.png
    323
    661
    media_image5.png
    Greyscale

Rodrigues teaches that such a configuration allows cooling air to flow through and beneath the solar panels (¶132) and that the feet provide for mounting holes for attaching fasteners to the underlying roof deck (¶131). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Liu such that the lower openings are formed between feet as taught by Rodrigues since doing so amounts to a known technique for improving similar solar panel mounting devices in the art with the known predictable results of providing holes for mounting fasteners while allowing air flow.  

Regarding claim 19, The modified Lenox teaches the ventilation batten of Claim 18, wherein the body comprises a support member extending between and attaching the upper and lower spacers to each other, and forming the recess (see annotated Fig. 32, below.  Examiner interprets in light of instant specification Fig. 4D, support member 420C.)

    PNG
    media_image6.png
    331
    410
    media_image6.png
    Greyscale


Regarding claim 20, The modified Lenox teaches the ventilation batten of Claim 19, wherein the upper spacer comprises: a first upper leg; a first lower leg; and a first middle leg extending between a portion of the first upper leg and a portion of the first lower leg, wherein the first opening extends through the first middle leg (Lenox, Seen in Fig. 30, Fig. 31, Fig. 32 and ¶68, rain guard 190 has a top, a bottom, and a middle.  The openings extend through the middle of 190).
Regarding claim 21, The modified Lenox teaches the ventilation batten of Claim 20, wherein the lower spacer comprises: a second upper leg; a second lower leg; and a second middle leg extending between a portion of the second upper leg and a portion of the second lower leg, wherein the second opening extends through the second middle leg (Lenox, teaches an upper leg, middle leg, and lower leg see annotated Fig. 32 below; Rodrigues teaches an upper leg 412, lower leg 417, and middle leg 416 wherein the opening extends through the middle leg ).

    PNG
    media_image7.png
    720
    777
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    323
    552
    media_image8.png
    Greyscale

Regarding claim 22, The modified Lenox teaches the ventilation batten of Claim 21, wherein the support member extends between an opposing end of each of the first lower leg and the second upper leg to form the recess (Lenox, see annotated Fig. 32 above).
Regarding claim 23, The modified Lenox teaches the ventilation batten of Claim 22, wherein the batten comprises sheet metal (Lenox, ¶8).
Regarding claim 24, the modified Lenox does not expressly disclose the ventilation batten of Claim 23 wherein the batten comprises a single integral piece of material. 
The previously combined references teach the claimed invention with the exception of the batten comprising a single piece of integral material.  It would have been obvious to one of ordinary skill in the art at prior to the effective filing date of the invention to modify the prior art device such that the batten comprised a single piece of integral material, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). MPEP 2144.04 V B

(In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)(A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”)

Regarding claim 25, The embodiment of Fig. 32 of Lenox does not expressly teach the ventilation batten of Claim 19, further comprising a clip extending from an upper portion of the upper spacer, the clip 
	However, Lenox teaches a solar roof tile support comprising a clip extending from an upper portion of the upper spacer, the clip forming a groove configured to receive the downslope edge of a first roofing element, and secure the first roofing element to the spacer (Fig. 4, clip 48 also seen in Fig. 5, ¶43, ¶44). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Lenox Fig. 32 with a clip as taught by Lenox Fig. 4 and Fig. 5 since doing so amounts to a known technique for modifying similar devices in the art with the known predictable result of securing the PV shingle or tile.  
Regarding claim 26, the modified Lenox teaches a solar roof, comprising the ventilation batten of Claim 25, further comprising the first roofing element and the second roofing element (Lenox, Fig. 32, PV shingles 20).
Regarding claim 27, the modified Lenox teaches the solar roof of Claim 26, wherein the first roofing element comprises the solar roof tile, and the second roofing element comprises a roofing element different from the first roofing element (Lenox Fig. 32, there are two different shingles 20).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEEPAK A DEEAN/Examiner, Art Unit 3762